Citation Nr: 0926022	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  08-12 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Veteran represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1965 to 
January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Asbestosis was not present in service, or shown to be 
causally or etiologically related to any disease, injury, or 
incident in service. 


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by active duty 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not in the record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Proper VCAA notice must be provided to a claimant prior to an 
initial unfavorable decision on the claim by the AOJ.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In the instant case, the Board finds that VA has satisfied 
its duty to notify under the VCAA in accordance with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The Veteran was 
advised in a September 2006 letter, sent prior to the initial 
unfavorable rating decision issued in December 2006, of the 
evidence and information necessary to substantiate his claim 
of entitlement to service connection for asbestosis, his and 
VA's respective responsibilities in obtaining such evidence 
and information, and the evidence and information necessary 
to establish a disability rating and an effective date in 
accordance with Dingess/Hartman.  

The Board further finds that VA has satisfied its duty to 
assist under the VCAA in accordance with 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(c).  The Veteran's service treatment 
records, as well as his VA and private treatment records, 
have been obtained and considered.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
additional existing medical records that are necessary for a 
fair adjudication of his claim.  

The Board observes that the Veteran was not provided a VA 
examination in connection with his service connection claim 
for asbestosis.  Indeed, his representative has argued that a 
remand is necessary for such purpose.  See April 2009 
Informal Hearing Presentation.  

The duty to assist requires VA to provide a medical 
examination or obtain a medical opinion in connection with a 
veteran's claim where: (1) there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) there is evidence establishing that an event, 
injury, or disease occurred in service, or evidence 
establishing that certain diseases manifested during an 
applicable presumptive period; (3) there is an indication 
that the disability or symptoms may be associated with the 
veteran's service or with another service-connected 
disability; and (4) there otherwise is insufficient competent 
medical evidence of record to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The third 
factor establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the veteran's service.  
Id. at 83.  The types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  Id. 

In this case, as will be discussed in detail below, although 
the Veteran has a current diagnosis of asbestosis, the more 
probative evidence of record fails to show that such 
disability may be related to service.  Specifically, as 
discussed in detail below, the Board finds that the Veteran's 
report of in-service asbestos is not credible when compared 
with the other evidence of record, and the competent medical 
evidence of record indicates that his asbestosis is the 
result of post-service asbestos exposure.  As such, the Board 
finds that the medical evidence of record is sufficient to 
adjudicate the Veteran's service connection and no VA 
examination is necessary.

In the circumstances of this case, additional efforts to 
assist or notify the Veteran in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of his claim.

II.  Analysis

The Veteran contends that he currently has asbestosis as a 
result of exposure to asbestos during service.  Specifically, 
he asserts that he was first exposed to asbestos when he 
supervised the construction of a dental clinic in Italy in 
1967.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a claimed 
disability, the record must include medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304; see also 
Duenas v. Principi, 18 Vet. App. 512 (2004).

There are no specific statutes or regulations pertaining to 
service connection claims involving asbestos exposure.  
However, the U.S. Court of Appeals for Veterans Claims has 
indicated that claims involving asbestos exposure should be 
analyzed under the appropriate administrative guidelines.  
See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 
4 Vet. App. 428 (1993).  VA has set forth several guidelines 
for compensation claims based on asbestos exposure.  See M21-
1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite 
(M21-1 MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 
(Dec. 13, 2005) and Ch.1, Section H, Topic 29 (Sept. 29, 
2006) (Manual).  
 
The Manual provides that adjudication of a service connection 
claim for a disability resulting from asbestos exposure 
should include determinations as to whether: (1) service 
records demonstrate that the Veteran was exposed to asbestos 
during service; (2) development has been completed sufficient 
to determine whether the Veteran was exposed to asbestos 
either before or after service; and (3) a relationship exists 
between asbestos exposure and the claimed disease in light of 
latency and exposure factors.  Id. at Ch.2, Section C, Topic 
9, Subsection (h); see also Ashford v. Brown, 10 Vet. App. 
120, 124 (1997). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).    

In this case, the evidence of record reflects that the 
Veteran has a current diagnosis of asbestosis.  The Veteran 
was diagnosed with asbestosis in November 1995 by Dr. Harron.  
Such diagnosis was based on a chest X-ray, pulmonary function 
tests, and the Veteran's reported exposure to asbestos while 
working as a mechanic for DuPont from 1969 to 1993 and for 
ICI from 1993 to the date of the examination.  The Veteran 
further reported that he had smoked half a pack of cigarettes 
per day for 30 years until he quit in 1988.  In addition to 
Dr. Harron's initial diagnosis, pulmonary function analysis 
reports from June 2000 indicate a diagnosis of "asbestos 
exposure."  A June 2006 VA treatment record also indicates a 
previous medical history of pulmonary disease.

In regard to in-service exposure, the Veteran reports that he 
served in a dental clinic in Vicenza, Italy, from 1966 until 
June of 1967, when he was moved to Verona, Italy, to oversee 
the construction of a new dental facility.  See September 
2006 letter from Veteran.  He asserts that he was present 
every day while the facility was being built and was exposed 
to asbestos when materials were being installed and when he 
cleaned up after construction was complete.  Id.  The Veteran 
acknowledges that his military records do not reflect 
exposure to asbestos or treatment for asbestos-related 
disease.  See June 2007 notice of disagreement.  He asserts 
that this is because asbestos was not found to be harmful 
until the early 1970s and symptoms may not appear for many 
years after exposure.  Id.  Nevertheless, the Veteran insists 
that he was first exposed to asbestos during service and that 
such exposure caused his asbestosis.  Id.

The Veteran's service treatment records are negative for any 
reports of exposure to asbestos or complaints of asbestosis-
related symptoms.  His service treatment and personnel 
records indicate that he served in Vicenza, Italy, from May 
1966 to January 1968.  See, e.g., September 1967 treatment 
records; Enlistment Qualification Record (DA Form 20); Report 
of Transfer or Discharge (DD Form 214).  There is no 
indication that he was transferred to Verona at any time or 
that he was involved in the construction of a dental 
facility.  Furthermore, the Veteran's military occupational 
specialties during this period were dental specialist and 
oral surgery assistant.  See Enlistment Qualification Record 
(DA Form 20).  The Board observes that direct involvement in 
or supervision of a construction project is generally 
inconsistent with these specialties.  See 38 C.F.R. § 3.303 
(when determining entitlement to service connection, VA must 
consider the places, types, and circumstances of service as 
shown by service personnel and treatment records and all 
pertinent medical and lay evidence).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996); 
see also Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency 
of evidence differs from weight and credibility: the former 
is a legal concept determining whether testimony may be heard 
and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Competent lay 
evidence is evidence provided by an individual who has 
personal knowledge, derived from his or her own senses, of 
facts or circumstances, which conveys matters that can be 
observed and described by a lay person.  See 38 C.F.R. § 
3.159(a)(2).  Credible testimony is that which is plausible 
or capable of being believed.  Caluza, 7 Vet. App. at 511.  
Factors to be considered in determining credibility include 
internal consistency, facial plausibility, consistency with 
other evidence submitted on behalf of the claim, existence of 
interest or bias, and demeanor of the witness.  Id.; see also 
Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Competent 
lay evidence may be sufficient in and of itself to support a 
claim; however, the Board, as fact finder, retains the 
discretion to make credibility determinations and weigh the 
lay and medical evidence submitted.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Veteran is competent to testify as to the 
facts of his asbestos exposure, i.e., being present when 
construction materials were being installed and cleaning up 
such materials when construction was completed, because these 
are events that he was capable of observing with his own 
senses.  However, the Board finds that the Veteran's report 
of in-service asbestos exposure is not credible.  
Specifically, such report is inconsistent with the Veteran's 
service records and with the fact that he only reported 
asbestos exposure from post-service employment when he was 
diagnosed by Dr. Harron in November 1995.

However, even if the Board were to find that the Veteran's 
report of in-service asbestos exposure was credible, mere 
exposure to a potentially harmful substance is not sufficient 
to establish service connection.  There must also be medical 
evidence establishing (1) a current diagnosis of disability 
and (2) a nexus, or causal connection, between the current 
disability and exposure to asbestos in service.  Hickson v. 
West, 12 Vet. App. 247 (1999).  The Veteran, as a lay person, 
is not competent to testify as to either of these issues 
because such conclusions require specialized medical 
knowledge, training, or experience.  See Jones v. Brown, 7 
Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

Although the Veteran has a current diagnosis of asbestosis, 
the competent medical evidence of record does not reflect 
that such disability is related to his alleged exposure 
during military service.  Rather, as noted above, the 
November 1995 diagnosis reflects that the Veteran's 
asbestosis is a result of his reported post-service exposure 
for over 25 years while employed for DuPont and ICI.  In 
addition, the Board notes that the Veteran filed a lawsuit 
against DuPont and asbestos manufacturers, claiming that his 
asbestosis was due to asbestos exposure at DuPont.  See 
September 2006 letter from Veteran; June 2007 notice of 
disagreement.  Although the Veteran now asserts that his 
asbestosis is due to in-service exposure, he is not competent 
to testify as to such issue because he has no specialized 
medical training.  See Jones, 7 Vet. App. at 137; Espiritu, 2 
Vet. App. at 494.  

In conclusion, the competent evidence of record reflects that 
the Veteran has a current diagnosis of asbestosis.  However, 
it is questionable whether the Veteran was exposed to 
asbestos during service, and the evidence of record does not 
reflect that his current asbestosis is related to in-service 
exposure.  As such, the Veteran's service connection claim 
for asbestosis must be denied.

The Board has considered the applicability of the benefit of 
the doubt doctrine to the instant appeal.  The Board 
concludes that such doctrine is not applicable because the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for asbestosis.  
38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for asbestosis is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


